Per Curiam.
The appeal is from an order denying petitioner’s motion to compel the respondent to pay over certain moneys received in his capacity as an attorney.
This proceeding is not maintainable under section 475 of the Judiciary Law. While the court has inherent power to compel an attorney by summary order to fulfill his obligations to his client, the power will not be exercised where the right of relief depends on disputed questions of fact. (Matter of H ————, an Attorney, 87 N. Y. 521; Matter of Pohs, 243 App. Div. 709.) Here there is an issue of fact as to whether the agreement signed and the payment made by the petitioner resulted from coercion by the respondent or whether the settlement was made voluntarily as the result of negotiation. This issue should not be determined summarily upon affidavits.
The order should be affirmed, with ten dollars costs and disbursements.
Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.
Order denying motion to compel respondent to pay over certain moneys received in his capacity as an attorney affirmed, with ten dollars costs and disbursements.